Citation Nr: 1529947	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968 and from November 1972 to September 1988, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to a compensable rating for bilateral hearing loss.  

The Veteran testified before the undersigned at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In March and October 2014, the Board remanded the increased rating issue listed above for further development.

An August 2014 rating decision denied entitlement to service connection for bilateral diabetic neuropathy of the upper extremities.  The Veteran submitted a notice of disagreement with that decision later that month.  In June 2015 correspondence, the appeals process was explained to the Veteran and this matter remains in development.  It is not ripe for appellate review.   

The issue of entitlement to service connection for a bilateral eye disability has been raised by the record in a September 2014 "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its October 2014 remand, the Board referenced an April 2014 VA audiology consultation note and explained that audiometry testing and speech discrimination testing was conducted during the evaluation and that the specific testing results were "available for review using audiogram Edit function in CPRS."  The specific pure tone results of the audiometry test were not included among the Veteran's paperless records.  Therefore, the Board instructed the AOJ to obtain the specific results of the audiometry testing conducted on April 28, 2014 at the VA Medical Center in Charleston, South Carolina (VAMC Charleston).  The AOJ was also instructed to obtain all relevant treatment records from VAMC Charleston dated since July 2014.

Following the October 2014 remand, the AOJ only uploaded a duplicate copy of the April 2014 VA audiology consultation note to the Veteran's Benefits Management System (VBMS).  The specific audiometry testing results in the "audiogram Edit function in CPRS" were not obtained and there is no evidence that any efforts were undertaken to obtain these results.  Also, the only VA treatment records included in the file after the October 2014 remand are dated from April to June 2014.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not attempt to obtain the specific audiometric testing results dated on April 28, 2014 and additional VA treatment records dated since July 2014, the Board is compelled to again remand the issue of entitlement to a compensable rating for bilateral hearing loss for compliance with the instructions in its October 2014 remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA treatment records, to specifically include:

(a)  the specific results of the audiometry testing conducted on April 28, 2014 at VAMC Charleston (i.e., any specific test results from that date which are available in the "audiogram Edit function in CPRS," as noted by the April 2014 VA audiology consultation note (such as specific pure tone values at various frequencies), NOT merely the April 2014 VA audiology consultation note itself);
(b)  all treatment records contained in the Charleston Vista electronic records system and dated from July 2014 through the present; and 
(c)  all relevant treatment records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any of the above requested records do not exist or are otherwise unavailable, this fact shall be documented in the file.

2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






